DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a gripping unit provided in the robot arm and gripping an object” – as disclosed in at least Fig. 1 and paragraph [0030] of Submitted Specification, in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 5 recite the limitation “repeating a setting change operation to increase the target force, the pressing operation, and the pressing force acquisition operation until a state in which the pressing force is not equal to or larger than the target force appears”, the claim is indefinite because “not equal to” is not consistent throughout the rest of the claimed invention. For example, it is unclear whether the pressing force is equal to or not equal to the target force.  Additionally, “a state in which the pressing force is not equal to…the target force” would comprise all states in which the pressing force is less than the target force, which would contradict the Specification which discloses repeating a setting change operation to increase the target force, the pressing operation, and the pressing acquisition operation until a state in which the pressing force is equal to or larger than the target force appears, see paragraph [0058] of Submitted Specification – “the pressing force is acquired and the pressing force is brought closer to the target force by feedback control”.  Since interpretation according to the claimed limitation would apparently render the invention inert, for purposes of instant action the limitation will be interpreted according to the Submitted Specification.
Claims 2 through 4 are rejected for the same reason by their dependence on claim 1.
Claim 6 is rejected for the same reason by their dependence on claim 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya (US 6317653 B1).
In regards to Claim 1, Kamiya discloses a method of setting a target force upper limit for a robot that grips an object with a gripping unit and operates by force control to bring a force acting on the gripping unit close to a target force ([col. 1, ln. 46-50]: “An object of the present invention is to provide a robot control system which realizes an easy adjustment of the reaction force acting on the working end of the robot and also prevents the reaction force from increasing excessively”), comprising: 
gripping the object with the gripping unit ([col. 1, ln. 29-30]: “a robot hand (not shown) which holds or grips a workpiece”); 
performing a pressing operation to press the object gripped by the gripping unit against a contact surface by the force control ([col. 1, ln. 23-26]: “the robot changes the shifting direction of the workpiece (usually perpendicularly) so that the workpiece slides along the chuck surface under a significant pressing force until the workpiece engages in position with the chuck”); 
performing a pressing force acquisition operation to acquire the force acting on the gripping unit during the pressing operation as a pressing force ([col. 6, ln. 20-25]: “receives the reaction force information (i.e., the actual reaction force acting on the working end 8 of the robot 1) from the reaction force calculating section 18”); 
repeating a setting change operation to increase the target force, the pressing operation, and the pressing force acquisition operation until a state in which the pressing force is not equal to or larger than the target force appears ([col. 8, ln. 25-27]: “When the detected reaction force is not larger than the threshold (i.e., NO in the step S6), the impedance control is performed continuously”; see [col. 7, ln. 38- col. 8, ln. 24] for impedance control); and 
setting an upper limit of the target force in the force control based on the pressing force acquired in the pressing force acquisition operation at a time when the state appears ([col. 9, ln. 20-33]: “the decelerate/stop command calculating section 24 receives the reaction force information (i.e., the actual reaction force acting on the working end 8 of the robot 1) from the reaction force calculating section 18. The decelerate/stop command calculating section 24 obtains a virtual pressing position Pr where the reaction force becomes equal to the limit value (10N) stored in the user program. Namely, the virtual pressing position Pr is given as a sum of the present position P1 and a shifting amount corresponding to the limit value (10N). The decelerate/stop command calculating section 24 calculates a decelerate/stop command required for moving the working end 8 of the robot 1 from the present position P1 to the virtual pressing position”).

In regards to Claim 2, Kamiya discloses the method of setting the target force upper limit according to claim 1, wherein 
in setting the upper limit of the target force, the pressing force acquired in the pressing force acquisition operation at a previous time to the time when the state appears is set as the upper limit of the target force in the force control ([col. 9, ln. 20-33]: “the decelerate/stop command calculating section 24 receives the reaction force information (i.e., the actual reaction force acting on the working end 8 of the robot 1) from the reaction force calculating section 18. The decelerate/stop command calculating section 24 obtains a virtual pressing position Pr where the reaction force becomes equal to the limit value (10N) stored in the user program. Namely, the virtual pressing position Pr is given as a sum of the present position P1 and a shifting amount corresponding to the limit value (10N). The decelerate/stop command calculating section 24 calculates a decelerate/stop command required for moving the working end 8 of the robot 1 from the present position P1 to the virtual pressing position”).

In regards to Claim 3, Kamiya discloses the method of setting the target force upper limit according to claim 1, wherein 
in repeating the setting change operation, the pressing operation, and the pressing force acquisition operation, a contacting operation to bring the object with the contact surface is performed before the first pressing operation, and then, the subsequent pressing operation to the first pressing operation is performed without separation of the object from the contact surface ([col. 8, ln. 17-19]: “The robot 1 commences the operation for holding the workpiece and pressing it against the reference surface”).

In regards to Claim 5, Kamiya discloses the A robot system comprising: 
a robot arm ([Fig. 6]: lower arm 5 and upper arm 6); 
a gripping unit provided in the robot arm and gripping an object ([col. 1, ln. 29-30]: “a robot hand (not shown) which holds or grips a workpiece”); 
a force sensor detecting a force acting on the gripping unit ([col. 10, ln. 39-40]: “the reaction force calculating section 18 can be replaced by a force sensor”); and 
a control unit controlling driving of the robot arm by force control to bring the force detected by the force sensor close to a target force ([col. 4, ln. 29-36]: “The control unit 2 further comprises a reaction force calculating section 18 which operates in an impedance control mode of the robot 1 to detect a reaction force acting on the working end 8 of the robot 1. More specifically, the reaction force calculating section 18 receives the present position information of each articulated joint set from the position detecting section 16 as well as the motor current information”), wherein 
the control unit has 
a target force setting part that determines the target force ([col. 6, ln. 20-25]: “receives the reaction force information (i.e., the actual reaction force acting on the working end 8 of the robot 1) from the reaction force calculating section 18”), 
a pressing force acquisition part that acquires the force detected by the force sensor when the object is pressed against a contact surface as a pressing force ([col. 6, ln. 20-25]: “receives the reaction force information (i.e., the actual reaction force acting on the working end 8 of the robot 1) from the reaction force calculating section 18”; also see [col. 8, ln. 25-27]: “When the detected reaction force is not larger than the threshold (i.e., NO in the step S6), the impedance control is performed continuously”; see [col. 7, ln. 38- col. 8, ln. 24] for impedance control), 
a comparison part that compares the target force and the pressing force and outputs a comparison result ([col. 8, ln. 1-24]: “the "action interrupt mode" starts immediately after the pressing force reaches the limit value, the actual pressing force will exceed the limit value due to an overshoot phenomenon. To eliminate such a problem, this embodiment starts the "action interrupt mode" at an earlier timing corresponding to the level of 8 N, i.e., 0.8.times.limit value. In the impedance control mode, the user program analyzing section 10 reads the pressing force limit (Fplim), the sensing ratio (Rd), and the direction setting vector (Ef) involved in "CALL SetFrePrm." Then, the user program analyzing section 10 sends the threshold (i.e., 80% of the limit value) to the action interrupt judging section… At the same time, the "action interrupt mode" is validated to compare the reaction force obtained by the reaction force calculating section 18 with the threshold”), 
a driving instruction part that outputs a signal for driving the robot arm ([col. 7, ln. 57-59]: “the working end 8 of the robot 1 moves the workpiece in the Z-axis direction and presses the workpiece against the surface of the lathe chuck”), 
a determination part that determines whether or not to sequentially repeat a setting change operation to increase the target force ([col. 6, ln. 46-58]: “the decelerate/stop command calculating section 24 sends the stop command thus determined according to the formula 7 to the position/track correcting section 25. The decelerate/stop command calculating section 24 and the position/track correcting section 25 cooperatively constitute a provisional target position correcting means”; see [col. 7, ln. 38- col. 8, ln. 24] for impedance control determination), a pressing operation to press the object against the contact surface by the force control ([col. 6, ln. 20-25]: “receives the reaction force information (i.e., the actual reaction force acting on the working end 8 of the robot 1) from the reaction force calculating section 18”), and a pressing force acquisition operation to acquire the pressing force until a state in which the pressing force is not equal to or larger than the target force appears ([col. 8, ln. 25-27]: “When the detected reaction force is not larger than the threshold (i.e., NO in the step S6), the impedance control is performed continuously”; see [col. 7, ln. 38- col. 8, ln. 24] for impedance control), and 
an upper limit setting part that sets an upper limit of the target force in the force control based on the pressing force when the state appears ([col. 9, ln. 20-33]: “the decelerate/stop command calculating section 24 receives the reaction force information (i.e., the actual reaction force acting on the working end 8 of the robot 1) from the reaction force calculating section 18. The decelerate/stop command calculating section 24 obtains a virtual pressing position Pr where the reaction force becomes equal to the limit value (10N) stored in the user program. Namely, the virtual pressing position Pr is given as a sum of the present position P1 and a shifting amount corresponding to the limit value (10N). The decelerate/stop command calculating section 24 calculates a decelerate/stop command required for moving the working end 8 of the robot 1 from the present position P1 to the virtual pressing position”), and 
the control unit controls driving of the robot arm by the force control in consideration of the upper limit ([col. 4, ln. 29-36]: “The control unit 2 further comprises a reaction force calculating section 18 which operates in an impedance control mode of the robot 1 to detect a reaction force acting on the working end 8 of the robot 1. More specifically, the reaction force calculating section 18 receives the present position information of each articulated joint set from the position detecting section 16 as well as the motor current information”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US 6317653 B1).

In regards to Claim 6, Kamiya discloses the robot system according to claim 5, wherein the force sensor is provided between the gripping unit and the robot arm ([col.4, ln 40-67]: where the reaction force is obtained through the motor vector of each articulated joint). Kamiya does not explicitly state the force sensor is provided between the gripping unit and the robot arm. However, it would be obvious that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the force sensor could be placed anywhere on the gripping mechanism as long as it is able to accurately measure the force data. See MPEP 2144.04 VI.C




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to Claim 4, Kamiya discloses the method of setting the target force upper limit according to claim 1, wherein 
repeating the setting change operation, the pressing operation, and the pressing force acquisition operation includes: 
a first step of repeating the setting change operation to increase the target force for a first amount of increase, the pressing operation, and the pressing force acquisition operation ([col. 7, ln. 59-67]: “The pressing force limit during the pressing operation is set to the level of 10 N(Newton). If the "action interrupt mode" starts immediately after the pressing force reaches the limit value, the actual pressing force will exceed the limit value due to an overshoot phenomenon. To eliminate such a problem, this embodiment starts the "action interrupt mode" at an earlier timing corresponding to the level of 8 N, i.e., 0.8.times.limit value”).
However, Kamiya is silent with respect to 
Furthermore, the rest of the prior art does not provide a prima facie basis for modifying Kamiya to cure the deficiency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664         

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664